UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6756


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

408 UNION - NORTH CAROLINA; 409 UNION - NORTH CAROLINA,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-hc-02217-FL)


Submitted: November 15, 2018                                Decided: November 20, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed and remanded by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Bussie seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2241 (2012) petition without prejudice. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949). Because it is possible that Bussie could cure the defects in

his petition through amendment, the order he seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y,

807 F.3d 619, 623-25, 628-30 (4th Cir. 2015). Accordingly, we deny leave to proceed in

forma pauperis, dismiss the appeal for lack of jurisdiction, and remand the case to the

district court with instructions to allow Bussie to file an amended complaint.        We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                         DISMISSED AND REMANDED




                                            2